Citation Nr: 0324642	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury, to include a rating in excess of 10 
percent prior to August 18, 1998, and a rating in excess of 
20 percent from August 18, 1998.

2.  Entitlement to an increased rating for a midgluteal 
pilonidal dimple scar, to include a compensable rating prior 
to August 18, 1998, and a rating in excess of 10 percent from 
August 18, 1998.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right hip 
disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right ankle disability.

6.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1995 and 
May 1998.  In the September 1995 decision, the RO denied the 
veteran's claim for a higher than 10 percent rating for his 
service-connected right ankle disability and for a 
compensable rating for his service-connected skin rash 
(midgluteal pilonidal dimple).  The veteran filed a notice of 
disagreement in November 1995, and the RO issued a statement 
of the case in May 1998.  The veteran perfected the appeal to 
the Board in June 1998.  In the May 1998 rating decision, the 
RO denied the veteran's claim for service connection for 
tinea pedis, a low back disability and a right eye 
disability.  Also in this decision, the RO denied the 
veteran's application to reopen claims for service connection 
for diabetes mellitus and a right hip disability.  The 
veteran filed a notice of disagreement in June 1998, and the 
RO issued a statement of the case in November 2000.  The 
veteran perfected the appeal to the Board in January 2000.

In a May 2002 rating decision, the RO increased the veteran's 
10 percent rating for his right ankle disability to 20 
percent, effective August 18, 1998, and assigned a 10 percent 
rating for his midgluteal pilonidal dimple scar, also 
effective August 18, 1998.

In February 2003, the veteran presented testimony at a 
hearing at the Newark, New Jersey, RO, before the undersigned 
Acting Veterans Law Judge (Acting Board Member).  A 
transcript of his hearing testimony is of record.  During the 
hearing, the veteran withdrew from appellate consideration 
the issue of entitlement to service connection for a right 
eye disability.  Consequently, this issue will not be further 
addressed.  See 38 C.F.R. § 20.204.

The issues of increased ratings for a right ankle disability 
and a midgluteal pilonidal dimple scar as well as service 
connection for a low back disability and tinea pedis are 
deferred pending completion of the development being sought 
in the remand below.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen claims of service 
connection for diabetes mellitus and for a right hip 
disability has been accomplished.  

2.  In a May 1993 decision, the RO denied claims of service 
connection for diabetes mellitus and a right hip disability 
on a direct basis and as secondary to his service-connected 
right ankle disability.  The veteran was notified of that 
decision in June 1993.   

3.  The evidence associated with the claims file since the 
RO's May 1993 decision denying service connection for 
diabetes mellitus was not previously before agency decision 
makers, and is so significant that it must be considered in 
order to fairly decide the merits of this claim.

4.  The evidence submitted since the RO's May 1993 decision 
denying service connection for a right hip disability on a 
direct basis and as secondary to a service-connected right 
ankle disability is cumulative or redundant of evidence 
previously considered, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1993 determination, 
in which the RO denied service connection for diabetes 
mellitus, is new and material, and the appellant's claim is 
reopened. 38 U.S.C.A. §§ 5103, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2002).

2.  Evidence received since the final May 1993 determination, 
in which the RO denied service connection for a right hip 
disability, is not new and material, and the appellant's 
claim is not reopened. 38 U.S.C.A. §§ 5103, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that all relevant 
evidence has been obtained in regard to the veteran's 
application to reopen claims of service connection for 
diabetes mellitus and a right hip disability and that the 
requirements of the VCAA have in effect been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1998 rating 
action, and were provided a Statement of the Case in November 
2000.  These documents provided notification of the 
information and medical evidence necessary to reopen the 
claims.  Moreover, the veteran was also notified of the type 
of evidence necessary to substantiate his request to reopen 
the claims of service connection for diabetes mellitus and a 
right hip disability in a June 2001 letter from the RO.  In 
this letter, the veteran was also notified of the evidence he 
needed to submit and what VA would do to assist him in 
substantiating his claims.  Additionally, the veteran was 
informed of the provisions of the VCAA. Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Certain chronic diseases, including diabetes 
mellitus, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In a May 1993 rating decision, the RO denied service 
connection for diabetes mellitus and a right hip disability 
on a direct basis and as secondary to his service-connected 
right ankle disability.  That decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.1103 (2002).

The current appeal culminates from the RO's May 1998 denial 
of attempts in October 1994 and October 1997 to reopen these 
claims.  Under pertinent law and VA regulations, VA may 
reopen and review a claim which has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim for service 
connection for diabetes mellitus and a right hip disability 
was the RO's May 1993 denial of service connection.  See 38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Diabetes Mellitus

Evidence considered at the time of the May 1993 decision 
includes the veteran's service medical records showing no 
treatment or complaints for diabetes mellitus, VA orthopedic 
examination reports dated in December 1969, January 1975 and 
March 1992 which are unrelated to diabetes mellitus, and VA 
outpatient treatment records showing treatment for diabetes 
mellitus.  Included in these outpatient records is a 1982 
treatment record noting that the veteran had a 10 year 
history of diabetes mellitus, a 1985 treatment record noting 
a 14 year history of the disability, and an August 1992 
treatment record noting a 20 year history of the disability 
(thus placing the onset of this disability more than one year 
following service).

Evidence associated with the claims file since the May 1993 
decision includes a November 1997 VA examination report 
confirming a diagnosis of diabetes mellitus, a May 2000 
private medical record and a July 2001 VA general examination 
report noting that the veteran had a history of Type I 
diabetes mellitus for the past 40 years (thus placing the 
onset of this disability during the veteran's active duty 
service), a private medical record from J. Thomas Chon, M.D., 
noting that the veteran was initially diagnosed with Type 2 
diabetes in 1959, and a statement from a VA physician in July 
2002 relaying the veteran's claim of having had diabetes 
since service.  It also includes the veteran's hearing 
testimony in which he testified that he had been hospitalized 
several times in the 1960s for his diabetes and doctors had 
related his diabetes mellitus to service. 

The Board finds that the evidence submitted after the May 
1993 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material, in that it is 
relevant to the nexus issue, and is so significant that it 
must be considered to fairly decide the merits of this claim.  
The Board notes that, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Hence, the Board finds 
that the criteria for reopening the claim for service 
connection for diabetes mellitus have been met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for diabetes 
mellitus are met.  

Right Hip Disability

Evidence considered at the time of the May 1993 decision with 
respect to the veteran's claim for service connection for a 
right hip disability includes the veteran's service medical 
records showing no treatment or complaints regarding the 
right hip.  It also includes VA orthopedic examination 
reports dated in December 1969, January 1975 and March 1992 
reflecting findings and diagnoses related to the veteran's 
service-connected right ankle disability, but not the right 
hip.  The evidence further includes VA outpatient treatment 
records dated in 1969, 1982 and 1992 reflecting complaints of 
back pain.

Evidence associated with the claims file since the May 1993 
decision includes lay statements in September 1994 attesting 
to the veteran's hip pain, a diagnosis by Charles A. Gatto, 
M.D., in October 2002 of right lower extremity radiculopathy, 
and a follow-up diagnosis in October 2002 of degenerative 
disc changes and central eccentric to the right disc 
herniation at 5-1 with right-sided S1 sensory radiculopathy.  
Also considered were private medical records showing that the 
veteran was no longer having lower extremity radiating pain 
or paresthesias since undergoing right-sided L5-S1 discectomy 
in November 2003.  The evidence further includes the 
veteran's February 2003 hearing testimony in which he 
responds to a question regarding a right hip diagnosis by 
saying that it is part of the sciatica and related to his 
back problems. 

The evidence submitted since the May 1993 decision by the RO 
must be presumed as true, solely for purposes of determining 
whether new and material evidence has been presented.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That 
notwithstanding, no competent evidence has been presented to 
document the existence of any current right hip disability 
that had its onset in service or is related to the veteran's 
service connected right ankle disability.  As outlined above, 
the medical evidence submitted since May 1993 pertains 
primarily to a low back disability and associated 
symptomatology.  

In all, the evidence submitted since the May 1993 RO decision 
cannot by itself or in combination with evidence previously 
assembled be reasonably held to be so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for a right hip 
disability.  See 38 C.F.R. § 3.156. Furthermore, the Board is 
aware of no circumstances in this matter that would put VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the 
previously denied claim of service connection for a right hip 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Accordingly, the Board must conclude that new and material 
evidence to reopen the veteran's previously denied claim of 
service connection for a right hip disability has not been 
presented, and that the benefit sought on appeal must be 
denied.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim for service connection for 
diabetes mellitus, the appeal is granted.

As new and material evidence has not been presented to reopen 
the veteran's claim for service connection for a right hip 
disability, the appeal is denied.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act (VCAA) referenced in the 
decision above, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law as they pertain to the veteran's 
claims of service connection for a low back disability, tinea 
pedis, and diabetes mellitus, in addition to increased rating 
claims for a right ankle disability and a midgluteal 
pilonidal dimple scar.

Initially, it appears there may be missing private and VA 
treatment records pertinent to these pending claims that must 
be obtained.  In regard to VA records, the veteran testified 
in February 2003 that he was treated at a VA medical center 
in New York City for 20 years, prior to moving to New Jersey.  
A review of the claims file shows medical records from the 
New York VAMC dated in 1969 and 1982 only.  That is, there 
are no other treatment records from that VA medical facility.  
Thus, in light of the veteran's reported 20-year treatment 
history at the New York, VAMC, it is incumbent upon VA to 
make another attempt to obtain additional records from this 
facility relevant to these claims.  This should include 
clarifying whether there are currently outstanding records at 
the New York, VAMC, or whether any such records have been 
transferred to the VAMC in East Orange, New Jersey, but not 
yet forwarded to the RO.  

In specific regard to the veteran's service connection claim 
for diabetes mellitus, the veteran testified that he had been 
hospitalized for this disability two or three times at the 
New York VA Hospital on 23rd street on the east side, but 
such records are not on file.  As to the claim of service 
connection for a back disability, a specific request should 
be made to obtain the operative reports and associated 
hospital records regarding the veteran's back surgeries that 
VA performed in 1994 and 2002.  With respect to the claim of 
service connection for tinea pedis, the veteran said he was 
currently being treated by a podiatrist at the East Orange 
VAMC.  These records must also be obtained.  38 U.S.C.A. 
§ 5103A(b)(3).

Regarding private medical records, the veteran testified that 
he was being treated at a private diabetic center, but the 
claims file contains only one record dated in January 2003 
from such a center (Endocrine Medical Associates), despite 
information in the letter that the veteran began treatment in 
September 2002.  In addition, the veteran completed a medical 
record release from (VA Form 21-4142) in July 2001 informing 
VA that he began treatment for his back and diabetes with Dr. 
Maria Lijo in February 2000.  However, it does not appear 
that an attempt was made to obtain these records.  The 
veteran also testified that he was receiving "constant" 
treatment for his back, including treatment from a private 
specialist, Dr. Gatto, in Morristown.  While the claims file 
contains some records from Dr. Gatto dated from October 2002 
(the date he began treating the veteran) to December 2002, it 
appears that there may be additional records from Dr. Gatto 
that are not on file.  These above-identified records must be 
obtained.  See 38 U.S.C.A. § 5103A(b)(1).

During the pendency of this claim, the VA regulation 
containing the criteria for rating skin disabilities, 38 
C.F.R. § 4.118, was amended.  See 67 Fed. Reg. 49,596 (July 
31, 2002).  The change in the regulation became effective 
August 30, 2002.  The Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Accordingly, the RO should consider 
the veteran's claim for an increased rating for a midgluteal 
pilonidal dimple scar, to include a compensable rating prior 
to August 18, 1998, and a rating in excess of 10 percent from 
August 18, 1998, under the old and new rating criteria.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal, to include scheduling 
the veteran for VA examinations if necessary to make a 
decision on these claims.  38 U.S.C.A. § 5103A(d).  

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims currently on 
appeal.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

2.  The RO should undertake all 
appropriate action to obtain all 
outstanding records of VA treatment of the 
veteran, including from the New York City 
VAMC and the New York Hospital on 23rd 
street, beginning with the veteran's 
discharge from service in 1963.  The RO 
must also take appropriate action in 
obtaining all outstanding records of 
treatment from the East Orange, VAMC, from 
1998 to the present.  The RO must follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159 regarding requesting records from 
Federal facilities.  All records and/or 
responses received must be associated with 
the claims file. 

3.  The RO should obtain and associate 
with the claims folder any outstanding 
post-service private records of the 
veteran's treatment for the low back, 
right ankle, diabetes mellitus and tinea 
pedis.  This should specifically include 
the treatment records from Maria Lijo, 
M.D. (see VA Form 21-4142 dated in July 
2001), Dr. Gatto on Hanover Street in 
Morristown, New Jersey, and Endocrine 
Medical Associates, 101 Madison Ave., STE 
305, Morristown, New Jersey.  The aid of 
the veteran in securing records private 
treatment records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), to include affording the veteran 
VA examinations if necessary to make a 
decision on these claims pursuant to 
38 C.F.R. § 5103A(d), the RO should again 
review the veteran's claim seeking 
service connection for tinea pedis, a 
back disability and diabetes mellitus, as 
well as increased rating claims for a 
right ankle disability and a midgluteal 
pilonidal dimple scar.  In reviewing the 
claim for an increased rating for a 
midgluteal pilonidal dimple scar, 
consideration should be given to both the 
new and old version of VA's schedule for 
rating skin disabilities.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



